JUSTICE STEIGMANN, concurring in part and dissenting in part: Although I concur with that portion of the majority opinion that reverses the summary judgment awarded to plaintiff, I respectfully dissent from that portion which affirms the trial court’s denial of summary judgment to defendant. For the reasons that follow, I believe that this court should remand the cause to the circuit court with directions to enter summary judgment for defendant. The majority opinion states that “the policy provided for certain premium periods but then stated that Franklin could make ‘available’ other ‘manner’ of payment.” (231 Ill. App. 3d at 838.) Although the majority opinion is correct in so noting, this record contains no evidence at all that the parties agreed to a “manner of payment” of less than one month, which is what this case is all about. In my judgment, the parties agreed to monthly payments, and as a convenience to decedent, Franklin accepted payments every two weeks that had been deducted from decedent’s paycheck. Franklin’s accommodation of decedent in this fashion did not render the premium payment period into 24 separate periods, with 15-day merements of insurance coverage, for purposes of section 234(1) of the Code. In my view, no genuine issues of material fact exist in this case regarding how decedent paid his insurance premiums or how they were handled by Franklin. As a matter of law, the conduct of the parties in this case after the insurance policy was written did nothing to alter the terms of that policy that “premiums [were to] be paid monthly.” (Emphasis added.) Defendant is entitled to summary judgment.